DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the amendment filed on 12/13/2021.  Examiner acknowledged that claims 1 and 17 are amended; claims 11-16 are canceled.  Currently, claims 1-10 and 17-20 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chun-Ming Shih on 01/03/2022.
The application has been amended as follows: 
Claim(s):
1. (Currently Amended) A programmable light apparatus, comprising: a LED module, the LED module being configured to one of multiple predetermined settings, wherein the LED module comprises multiple LED filaments; and a driver designed for supporting all of the multiple predetermined settings, comprising: a current adjustable circuit for converting an external power to a driving current to the LED module; a wireless circuit for receiving a programming signal to indicate a number of the multiple LED filaments from an external device; a processor circuit for converting the programming signal to a code; an execution circuit for writing the code to a storage, wherein the 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-10 and 17-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a wireless circuit for receiving a programming signal to indicate a number of the multiple LED filaments from an external device…the programming signal is corresponding the number of the multiple LED filaments for changing a parameter of the driver to correctly drive the multiple LED filaments." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-10 and 17-20 are allowed as being dependent on claim 1).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Kim (US 2019/0017657).
Kim discloses a light fixture with a plurality of filaments and a wireless circuit.  However, Kim fails to disclose a wireless circuit for receiving a programming signal to indicate a number of the multiple LED filaments from an external device…the programming signal is corresponding the number of the multiple LED filaments for changing a parameter of the driver to correctly drive the multiple LED filaments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.